



[FORM OF] CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement (“Agreement”) is hereby entered into by and
between Casey’s General Stores, Inc. (the “Company”) and [●] (the “Employee”)
(each, a “Party”), effective as of the [●] day of [●], 20[●].
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company;
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated [●], [as amended] (the “Prior Agreement”) concerning the subject matter
hereof, which will expire pursuant to its terms on [●] [●], 20[●] (the
“Expiration Date”), which is the last day of the Change of Control Period (as
such term is defined in the Prior Agreement) in effect under the Prior
Agreement, and which the Parties wish to replace in its entirety with this
Agreement immediately following the Expiration Date; provided, however, that,
notwithstanding the foregoing, in the event that a Change of Control (within the
meaning of the Prior Agreement) occurs prior to the Expiration Date, this
Agreement shall not become effective and shall be null and void ab initio; and
WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation arrangements upon a Change of Control which provide
the Employee with individual financial security and which are competitive with
those of other corporations and, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Certain Definitions. (a) An “Anticipatory Qualifying Termination” means a
termination of the Employee’s employment (i) by the Company other than for
Cause, Disability or death or (ii) by the Employee for Good Reason, in each
case, following a Potential Change of Control but prior to the date on which a
Change of Control occurs so long as it is reasonably demonstrated that such
termination (x) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (y) otherwise arose in
connection with or anticipation of a Change of Control and, in either case, such
Change of Control actually occurs (such terms, as defined below).
(a)    “Change of Control” shall have the meaning set forth in the Company’s
2018 Stock Incentive Plan, as amended from time to time.
(b)    The “Change of Control Period” is the period commencing on [●] [●],
20[●], which is the day immediately following the Expiration Date, and ending on
the earlier to





--------------------------------------------------------------------------------




occur of (i) June 30, 2023 or (ii) the first day of the month next following the
Employee’s normal retirement date (“Normal Retirement Date”) under the terms of
the Casey’s General Stores 401(k) Plan or any successor retirement plan (the
“Retirement Plan”); provided, however, that commencing on [June 30, 2022], and
on each June 30th thereafter (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate on the earlier of (x) two
years from such Renewal Date or (y) the first day of the month coinciding with
or next following the Employee’s Normal Retirement Date, unless at least 60 days
prior to the Renewal Date the Company shall give notice that the Change of
Control Period shall not be so extended; provided, further, that in the event of
a Potential Change of Control, the Company may not provide such notice until at
least one month following the public announcement of the abandonment of the
transaction or series of transactions that resulted in a Potential Change of
Control. Notwithstanding the foregoing, in the event that a Change of Control
(within the meaning of the Prior Agreement) occurs prior to the Expiration Date,
the Change of Control Period hereunder shall not commence and this Agreement
shall not become effective and shall be null and void ab initio.
(c)    The “Effective Date” shall be the first date during the Change of Control
Period on which a Change of Control occurs. Anything in this Agreement to the
contrary notwithstanding, in the event the Employee experiences an Anticipatory
Qualifying Termination, for all purposes of this Agreement the “Effective Date”
shall mean the first date during the Change of Control Period on which a
Potential Change of Control occurs.
(d)    The “Employment Period” shall be the period commencing on the first date
during the Change of Control Period on which a Change of Control occurs and
ending on the earlier to occur of (i) the second anniversary of such date or
(ii) the first day of the month coinciding with or next following the Employee’s
Normal Retirement Date.
(e)    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”), as amended, and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.
(f)    A “Potential Change of Control” shall be deemed to have occurred if
either of the following events shall have occurred: (i) the Company enters into
an agreement, the consummation of which would result in the occurrence of a
Change of Control; or (ii) the Company or any Person publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change of Control.
2.    Termination. (a) Death or Disability. The Employee’s employment with the
Company shall terminate automatically upon the Employee’s death. In the event of
the Employee’s Disability (as defined below), the Company may give to the
Employee written notice of its intention to terminate the Employee’s employment.
In such event, the Employee’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Employee (the
“Disability Termination Date”); provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties. For purposes of this Agreement, “Disability” means (i)
permanent and total




--------------------------------------------------------------------------------




disability as determined under the Company’s long-term disability plan
applicable to the Employee or (ii) if there is no such plan applicable to the
Employee, a disability which, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers; provided, however, that if any amounts payable under this
Agreement constitute deferred compensation (within the meaning of Code Section
409A, Internal Revenue Code (the “Code”), including current and future guidance
and regulations interpreting such provisions (collectively, “Code Section
409A”)), and payment of such amount is intended to be triggered pursuant to Code
Section 409A(a)(ii) by the Employee’s disability, such term shall mean that the
Employee is considered “disabled” within the meaning of Code Section 409A.
(a)    Cause. The Company may terminate the Employee’s employment for “Cause.”
For purposes of this Agreement, “Cause” means (i) an act or acts of personal
dishonesty taken by the Employee and intended to result in substantial personal
enrichment of the Employee at the expense of the Company; (ii) willful and
deliberate failure to perform the Employee’s material duties to the Company and
which is not remedied within 10 days after receipt of written notice from the
Company; or (iii) the conviction of the Employee of a felony.
(b)    Good Reason. The Employee’s employment may be terminated by the Employee
for Good Reason. For purposes of this Agreement, “Good Reason” means
(i)    the assignment to the Employee of any duties inconsistent in any respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect immediately
prior to the Effective Date, or any other action by the Company which results in
a diminution in such position, authority, duties or responsibilities;
(ii)    a reduction in the Employee’s annual base salary, annual bonus target
opportunity or target long-term incentive opportunity (each, in effect
immediately prior to the Effective Date);
(iii)    the Company’s requiring the Employee to relocate the Employee’s primary
workplace more than 35 miles from such location immediately prior to the
Effective Date;
(iv)    the Company’s or any of its subsidiary’s material breach of this
Agreement or any other agreement entered into between the Employee and the
Company or its subsidiaries;
(v)    the Company’s failure to pay any compensation due and owing to the
Employee; or
(vi)    any failure by the Company to comply with and satisfy Section 9(c) of
this Agreement.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the occurrence of any of the events described in
the immediately preceding clauses (i) through (vi) above shall not constitute
Good Reason unless, (x) in accordance with Section 2(d) hereof, the Employee
provides the Company with written notice within 60 calendar days after the
initial occurrence of any such event that the Employee believes constitutes Good
Reason; (y) the Company thereafter fails to cure such event within 30 calendar
days after receipt of such notice; and (z) the Employee’s date of termination as
a result of such event occurs within 30 calendar days after the expiration of
the cure period. For purposes of this Section 2(c), during the Employment
Period, any good faith determination of “Good Reason” made by the Employee shall
be conclusive.
(c)    Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by Notice of Termination to the
other Party hereto given in accordance with Section 10(c) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon; (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated; and (iii) in the case of a termination by the Company
for Cause, if the Date of Termination (as defined below) is other than the date
of receipt of such notice, specifies the Date of Termination (which date shall
be not more than 15 days after the giving of such notice). The failure by the
Employee to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his or her rights hereunder.
(d)    Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be; provided, however, that (i) if the Employee’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies the Employee of such termination and (ii)
if the Employee’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Employee or the Disability
Termination Date, as the case may be.
3.    Obligations of the Company upon Termination.
(a)    Death. If, during the Employment Period, the Employee’s employment is
terminated by reason of the Employee’s death, this Agreement shall terminate
without further obligations to the Employee’s legal representatives under this
Agreement, other than (i) all rights to advancement and indemnification in
respect of the Employee’s service as a director or officer of the Company or any
of its subsidiaries, which shall continue without regard to termination of this
Agreement or the Employee’s employment with the Company, and (ii) in respect of
(A) the Employee’s full base salary through the Date of Termination at the rate
in effect on the Date of Termination or, if higher, at the rate in effect
immediately prior to the Effective Date through the Date of Termination (the
“Highest Base Salary”); (B) the product of the annual bonus earned by the
Employee for the last full fiscal year and a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is




--------------------------------------------------------------------------------




365; (C) any compensation previously deferred by the Employee (together with any
accrued interest thereon) and not yet paid by the Company and any accrued
vacation pay not yet paid by the Company; (D) all reasonable expenses incurred
by the Employee through the Date of Termination, which are reimbursable in
accordance with the Company’s policies as in effect from time to time; provided
that, following the Effective Date, such reimbursement policies must be at least
as favorable to the Employee as in effect immediately prior to the Effective
Date; and (E) other vested benefits to which the Employee is entitled in
accordance with the terms of the applicable plans and agreements of the Company
and its subsidiaries (excluding any such plans and agreements of the Company and
its subsidiaries providing for severance payments and/or benefits) (such amounts
specified in clause (ii) are hereinafter referred to as “Accrued Obligations”).
All such Accrued Obligations shall be paid to the Employee’s estate or
beneficiary, as applicable, in a lump-sum in cash within 30 days of the Date of
Termination or within such other period required pursuant to the applicable plan
or agreement. Anything in this Agreement to the contrary notwithstanding, the
Employee’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its subsidiaries to
surviving families of employees of the Company and such subsidiaries under such
plans, programs, practices and policies relating to family death benefits, if
any, in accordance with the most favorable plans, programs, practices and
policies of the Company and its subsidiaries in effect immediately preceding the
Effective Date or, if more favorable to the Employee and/or the Employee’s
family, as in effect on the date of the Employee’s death with respect to other
key employees of the Company and its subsidiaries and their families.
(b)    Disability. If, during the Employment Period, the Employee’s employment
is terminated by reason of the Employee’s Disability, this Agreement shall
terminate without further obligations to the Employee, other than (i) in respect
of the Accrued Obligations, which shall be paid to the Employee in a lump-sum in
cash within 30 days of the Date of Termination or within such other period
required pursuant to the applicable plan or agreement, and (ii) all rights to
advancement and indemnification in respect of the Employee’s service as a
director or officer of the Company or any of its subsidiaries, which shall
continue without regard to termination of this Agreement or the Employee’s
employment with the Company. Anything in this Agreement to the contrary
notwithstanding, the Employee shall be entitled after the Disability Termination
Date to receive disability and other benefits at least equal to the most
favorable of those provided by the Company and its subsidiaries to disabled
employees and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, in accordance with the
most favorable plans, programs, practices and policies of the Company and its
subsidiaries in effect immediately preceding the Effective Date or, if more
favorable to the Employee and/or the Employee’s family, as in effect at any time
thereafter with respect to other key employees of the Company and its
subsidiaries and their families.
(c)    Cause; Other than for Good Reason. If, during the Employment Period, the
Employee’s employment shall be terminated by the Company for Cause or by the
Employee (other than for Good Reason), this Agreement shall terminate without
further obligations to the Employee other than (i) in respect of the Accrued
Obligations (excluding the prorated annual bonus), which shall be paid to the
Employee in a lump-sum in cash within 30 days of the Date of Termination or
within such other period required pursuant to the applicable plan or agreement,




--------------------------------------------------------------------------------




and (ii) all rights to advancement and indemnification in respect of the
Employee’s service as a director or officer of the Company or any of its
subsidiaries, which shall continue without regard to termination of this
Agreement or the Employee’s employment with the Company.
(d)    Good Reason; Other Than for Cause or Disability. If, during the
Employment Period, the Company shall terminate the Employee’s employment other
than for Cause, Disability, or death or if the Employee shall terminate his or
her employment for Good Reason:
(i)    The Company shall pay to the Employee in a lump-sum in cash within 30
days after the Date of Termination (or, in the case of the Accrued Obligations,
within such other period specified by any applicable plan or agreement) the
aggregate of the following amounts:
A.    Accrued Obligations (other than the prorated annual bonus);
B.    the product of (x) the annual bonus earned by the Employee for the last
full fiscal year (if any) ending during the Employment Period or, if higher, the
annual bonus earned by the Employee for the last full fiscal year prior to the
Effective Date (as applicable, the “Recent Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365;
C.    the product of (x) two and (y) the sum of (i) the Highest Base Salary and
(ii) the Recent Bonus; and
D.    an amount equal to 24 months of the monthly COBRA premiums that the
Employee would be required to pay to continue his or her group health coverage
as in effect on the Date of Termination for himself or herself and his or her
eligible covered dependents, which payment will be made less applicable
withholdings and regardless of whether the Employee elects COBRA continuation
coverage.
(ii)    The Employee shall be entitled to all rights to advancement and
indemnification in respect of the Employee’s service as a director or officer of
the Company or any of its subsidiaries, which shall continue without regard to
termination of this Agreement or the Employee’s employment with the Company.
(e)    Anticipatory Qualifying Termination. In the event that the Employee
experiences an Anticipatory Qualifying Termination during the Change of Control
Period, then the Employee shall be entitled to receive (i) any unpaid Accrued
Obligations (other than the prorated annual bonus), (ii) a lump-sum cash payment
within 30 days after the Change of Control in an aggregate amount equal to the
excess, if any, of (x) the aggregate amount of the severance payments provided
for in Sections 3(d)(i)(B) through (D) hereof over (y) the aggregate amount of
severance payments the Employee received or is entitled to receive from the
Company under any applicable plan of the Company or any of its subsidiaries, or
any applicable agreement




--------------------------------------------------------------------------------




between the Employee and the Company or any of its subsidiaries other than this
Agreement, as a result of the Employee’s Anticipatory Qualifying Termination,
and (iii) all rights to advancement and indemnification in respect of the
Employee’s service as a director or officer of the Company or any of its
subsidiaries, which shall continue without regard to termination of this
Agreement or the Employee’s employment with the Company.
4.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which the Employee may qualify (other
than any other plan providing for severance payments or benefits), nor shall
anything herein limit or otherwise affect such rights as the Employee may have
under any stock option, restricted stock unit, performance-based restricted
stock unit or other agreements with the Company or any of its subsidiaries. For
the avoidance of doubt, the Employee’s equity awards that are outstanding on the
Date of Termination, if any, shall be treated in accordance with the 2009 Stock
Incentive Plan and the 2018 Stock Incentive Plan (each, as amended from time to
time), the applicable award agreements and any other agreement entered into
between the Employee and the Company or its subsidiaries governing the terms of
such equity awards.
5.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement. In the event that the
Employee prevails in a legal action, suit or proceeding against the Company
pursuant to Section 6 hereof, the Company agrees to pay, to the full extent
permitted by law, until the Employee’s death and, to his or her successors in
interest, for a period of 10 years thereafter, all legal fees and expenses which
the Employee may reasonably incur as a result of such contest by the Company,
the Employee or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Employee about the amount of any
payment pursuant to Section 3(d) or 3(e) of this Agreement), plus in each case
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code.
6.    Governing Law; Jurisdiction. This Agreement and any disputes arising
hereunder or related hereto shall be governed by, and for all purposes construed
in accordance with, the laws of the State of Iowa, without regard to the
principles or rules of conflict of laws thereof. Unless the Parties agree
otherwise, any legal action, suit or proceeding against either Party arising out
of or in connection with this Agreement or disputes relating hereto shall be
brought exclusively in the United States District Court for the Southern
District of Iowa or, if such court does not have subject matter jurisdiction,
the state courts of Iowa located in Des Moines, Iowa. The Parties hereby consent
and agree to submit to the jurisdiction of the State of Iowa for purposes of
enforcing this Agreement.




--------------------------------------------------------------------------------




7.    Limitation on Certain Payments. (a) Notwithstanding anything in this
Agreement to the contrary, in the event it is determined by reasonable
computation by a nationally recognized certified public accounting firm that is
designated by the Company prior to the Change of Control (which accounting firm
shall in no event be the accounting firm for the entity seeking to effectuate
such Change of Control) (the “Accountant”), which determination shall be
reflected in a document delivered to the Employee setting forth in reasonable
detail the basis of the Accountant’s calculations (including any assumptions
that the Accountant made in performing the calculations), that part or all of
the consideration, compensation or benefits to be paid to the Employee under
this Agreement or otherwise constitute “parachute payments” under Section
280G(b)(2) of the Code, then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to the Employee under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds the maximum amount that would not
give rise to any liability under Section 4999 of the Code, the amounts
constituting “parachute payments” which would otherwise be payable to the
Employee or for the Employee’s benefit shall be reduced to the maximum amount
that would not give rise to any liability under Section 4999 of the Code (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Accountant determines that without such reduction the Employee would be entitled
to receive and retain, on a net after-tax basis (including, without limitation,
any excise taxes payable under Section 4999 of the Code in respect of the
Parachute Amount), an amount that is greater than the amount, on a net after-tax
basis, that the Employee would be entitled to retain upon receipt of the Reduced
Amount. For the avoidance of doubt, this provision, shall reduce the Parachute
Amount otherwise payable to the Employee, only if doing so would place the
Employee in a better net after-tax economic position as compared with not doing
so (taking into account any excise taxes payable in respect of such Parachute
Amount). In connection with making determinations under this Section 7(a), the
Accountant shall take into account any positions to mitigate any excise taxes
payable under Section 4999 of the Code, such as the value of any reasonable
compensation for services to be rendered by the Employee before or after the
Change of Control, including any amounts payable to the Employee following the
Employee’s termination of employment hereunder with respect to any
non-competition provisions that may apply to the Employee, and the Company shall
cooperate in the valuation of any such services, including any non-competition
provisions.    
(a)    If the determination made pursuant to Section 7(a) results in a reduction
of the payments that would otherwise be paid to the Employee except for the
application of Section 7(a), the Company shall promptly give the Employee notice
of such determination. Such reduction in payments shall be first applied to
reduce any cash payments that the Employee would otherwise be entitled to
receive (whether pursuant to this Agreement or otherwise) and shall thereafter
be applied to reduce other payments and benefits, in each case, in reverse order
beginning with the payments or benefits that are to be paid the furthest in time
from the date of such determination, unless, to the extent permitted by Code
Section 409A, the Employee elects to have the reduction in payments applied in a
different order; provided that, in no event may such payments be reduced in a
manner that would result in subjecting the Employee to additional taxation under
Code Section 409A. Within five business days following such determination, the
Company shall pay or distribute to the Employee, or for the Employee’s benefit,
such amounts as




--------------------------------------------------------------------------------




are then due to the Employee under this Agreement and shall promptly pay or
distribute to the Employee, or for the Employee’s benefit, in the future such
amounts as become due to the Employee under this Agreement.
(b)    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the
Employee’s benefit pursuant to this Agreement or otherwise that should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
that will have not been paid or distributed by the Company to or for the
Employee’s benefit pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accountant
(based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or the Employee, with respect to which the Accountant
believes the Internal Revenue Service should prevail) determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the Employee’s benefit shall be repaid by the Employee to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that no such repayment
shall be required if and to the extent such deemed repayment would not either
reduce the amount on which the Employee is subject to tax under Sections 1 and
4999 of the Code or generate a refund of such taxes. In the event that the
Accountant, based on controlling precedent or substantial authority, determines
that an Underpayment has occurred, any such Underpayment shall be promptly paid
by the Company to or for the Employee’s benefit together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code.
8.    Confidential Information. (a) The Employee shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its subsidiaries, and their
respective businesses, which shall have been obtained by the Employee during the
Employee’s employment by the Company or any of its subsidiaries and which shall
not be or become public knowledge (other than by acts by the Employee or his or
her representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to the Employee under this Agreement.
(a)    This Agreement is not intended to limit or restrict, and shall not be
interpreted in any manner that limits or restricts, the Employee from exercising
any legally protected whistleblower rights (including pursuant to Section 21F of
the Exchange Act (“Section 21F”)) or receiving an award for information provided
to any government agency under any legally protected whistleblower rights.
Notwithstanding anything in this Agreement to the contrary, nothing in or about
this Agreement prohibits the Employee from: (i) filing and, as provided for
under Section 21F, maintaining the confidentiality of a claim with the
Securities and Exchange Commission (the “SEC”); (ii) providing confidential
information to the SEC, or




--------------------------------------------------------------------------------




providing the SEC with information that would otherwise violate this Section 8,
to the extent permitted by Section 21F; (iii) cooperating, participating or
assisting in an SEC investigation or proceeding without notifying the Company;
or (iv) receiving a monetary award as set forth in Section 21F.
9.    Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.
(a)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(b)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.    Miscellaneous. (a) The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
(a)    This Agreement is intended to satisfy, or be exempt from, the
requirements of Code Section 409A and should be interpreted accordingly. For
purposes of Code Section 409A, any installment payments provided under this
Agreement shall each be treated as a separate payment. Notwithstanding anything
to the contrary in this Agreement, if any amount payable pursuant to this
Agreement constitutes a deferral of compensation subject to Code Section 409A,
and if such amount is payable as a result of the Employee’s “separation from
service” at such time as the Employee is a “specified employee” (within the
meaning of those terms as defined in Code Section 409A), then no payment shall
be made, except as permitted under Code Section 409A, prior to the first
business day after the date that is six months after the Employee’s separation
from service. Except for any tax amounts withheld by the Company from the
payments or other consideration hereunder and any employment taxes required to
be paid by the Company, the Employee shall be responsible for payment of any and
all taxes owed in connection with the consideration provided for in this
Agreement. To the extent required to avoid any accelerated taxation or penalties
under Code Section 409A, amounts reimbursable to the Employee under this
Agreement shall be paid on or before the last day of the year following the year
in which the expense was incurred and the amount of expenses eligible for
reimbursements (and in-kind benefits provided) during any one year may not
affect amounts reimbursable or provided in any subsequent year and may not be
liquidated or exchanged for any other benefit. The Employee shall be solely
responsible for the payment of any taxes and penalties incurred under Code
Section 409A.




--------------------------------------------------------------------------------




(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows: If to the
Company, to Casey’s General Stores, Inc., P.O. Box 3001, One SE Convenience
Blvd., Ankeny, Iowa 50021, Attn: General Counsel; and if to the Employee, to his
or her address appearing on the books of the Company, or to his or her
residence, or to such other address as either party shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
(e)    The Employee’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.
(f)    This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof and will supersede and
replace the Prior Agreement as of the Expiration Date; provided that a Change of
Control (within the meaning of the Prior Agreement) has not occurred prior to
the Expiration Date.
(g)    The Employee and the Company acknowledge that the employment of the
Employee by the Company is “at will”, and, prior to the Effective Date, may be
terminated by either the Employee or the Company at any time, with or without
cause, and with or without prior notice. The Employee acknowledges that this
Agreement does not constitute a contract of continued employment for any
specified term, or a contract of any type for any benefits or rights of
employment, until the Effective Date hereof, and that upon a termination of the
Employee’s employment prior to the Effective Date, there shall be no further
rights under this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written above.
COMPANY:
CASEY’S GENERAL STORES, INC.


By:
 
 
Name:
Title:
 
 







--------------------------------------------------------------------------------




EMPLOYEE:


By:
 
 
 





